EXHIBIT 10.9

SIENNA BIOPHARMACEUTICALS, INC.

KEY EMPLOYEE RETENTION PLAN

 

1.

Purpose. The purpose of this Key Employee Retention Plan (the “Plan”) is to
encourage eligible employees of Sienna Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), to continue their employment with the Company
following the commencement by the Company of a case under chapter 11 of the U.S.
Bankruptcy Code (the “Bankruptcy Case”). To effectuate this purpose and in
recognition of the termination of the Company’s Non-Executive Change in Control
Severance Plan (the “Severance Plan”) and the discontinuance of the Company’s
annual cash bonus program, the Company’s board of directors (the “Board”) has
adopted this Plan.

 

2.

Definitions. As used herein, the following terms have the following meanings:

 

  (a)

“Cause” means any of the following: (i) a Participant’s material violation of
any applicable material law or regulation respecting the business of the
Company; (ii) a Participant’s conviction of, or plea of nolo contendere to, a
non-vehicular felony or other crime involving moral turpitude; (iii) any act of
dishonesty, fraud, or misrepresentation in relation to a Participant’s duties to
the Company which act is materially and demonstrably injurious to the Company;
(iv) a Participant’s willful and repeated failure to perform in any material
respect the Participant’s duties hereunder after 15 days’ notice and an
opportunity to cure such failure and a reasonable opportunity to present to the
Board the Participant’s position regarding any dispute relating to the existence
of such failure (other than on account of disability); (v) a Participant’s
failure to attempt in good faith to implement a clear and reasonable directive
from the Company or to comply with any of the Company’s policies and procedures
which failure is either material or occurs after written notice from the
Company; (vi) any act of gross misconduct which is materially and demonstrably
injurious to the Company; or (vii) a Participant’s breach of fiduciary duty owed
to the Company; provided that in the cases of (iv)-(vii), the Participant is
given written notice within 15 days of the occurrence and an opportunity to cure
any such failure that is subject to cure, including a reasonable opportunity to
present to the Plan Administrator the Participant’s position regarding any
dispute relating to the existence of such failure (other than on account of
disability).

 

  (b)

“Effective Date” means the date this Plan is approved by the Board.

 

  (c)

“Good Reason” means (i) a material reduction in a Participant’s base salary, or
(ii) a relocation of a Participant’s principal place of employment that
increases the Participant’s one-way commute by more than 35 miles, provided,
that, in each case, a Participant will not be deemed to have Good Reason unless
(x) the Participant first provides the Company with written notice of the
condition giving rise to Good Reason within 30 days of its initial occurrence,
(y) the Company fails to cure such condition within 30 days after receiving such
written notice (the “Cure Period”), and (z) the Participant’s resignation based
on such Good Reason is effective within 30 days after the expiration of the Cure
Period



--------------------------------------------------------------------------------

  (d)

“Participant” means an individual designated by the Plan Administrator as a
participant in the Plan and set forth on Exhibit A.

 

  (e)

“Petition Date” means the date the Company files a bankruptcy petition in a U.S.
Bankruptcy Court.

 

  (f)

“Plan Administrator” means the Board or such person or persons to whom the Board
has delegated the responsibility of conducting the general administration of the
Plan.

 

3.

Retention Bonus.

 

  (a)

In lieu of eligibility for severance under the Severance Plan and the
discontinuance of the Company’s annual cash bonus program, each Participant
shall be eligible to receive a retention bonus in the amount set forth on
Exhibit A (each, a “Retention Bonus”).

 

  (b)

Each Retention Bonus shall be paid in cash in four substantially equal
installments within ten days after each of the following dates, subject to the
Participant’s continued employment with the Company through the applicable date:

 

  (i)

The Effective Date,

 

  (ii)

The 45th day after the Petition Date,

 

  (iii)

The 90th day after the Petition Date, and

 

  (iv)

The earlier of (i) the closing of a sale of all or substantially all of the
Company’s assets or (ii) the effective date of a confirmed chapter 11 plan (the
“Completion Date”).

 

  (c)

Notwithstanding the foregoing, any then-unpaid portion of the Retention Bonus
shall be paid to a Participant in a lump sum within ten day after the Completion
Date, subject to the Participant’s continued employment with the Company through
the Completion Date.

 

4.

Termination of Employment.

 

  (a)

Termination for Cause or Resignation without Good Reason. If at any time the
Company terminates a Participant’s employment for Cause or a Participant resigns
without Good Reason, the Participant shall forfeit the Participant’s right to
any then-unpaid portion of the Retention Bonus.

 

  (b)

Termination Without Cause. If a Participant’s employment is terminated by the
Company without Cause or a Participant resigns for Good Reason, then, subject to
the Participant delivering a general release of claims against the Company and
its affiliates in a form acceptable to the Company (a “Release”) that becomes
effective and irrevocable within 60 days following the date the Participant’s
employment terminates, the Participant shall be paid in a lump sum any
then-unpaid portion of the Retention Bonus. Such portion of the Retention Bonus
shall be paid to the Participant within ten days after the date the Release
becomes effective and irrevocable.



--------------------------------------------------------------------------------

5.

No Right To Continued Employment. Nothing contained in this Plan shall
(a) confer upon any Participant any right to continue in the employ of the
Company or any of its affiliates, (b) constitute any contract or agreement of
employment, or (c) interfere in any way with the at-will nature of any
Participant’s employment by the Company. The Retention Bonus is being provided
in lieu of any severance Participant previously may have been eligible to
receive.

 

6.

Successors; Non-Transferability. For purposes of this Plan, the Company shall
include any and all successors and assignees, whether direct or indirect, by
purchase, merger, consolidation, or otherwise, to all or substantially all of
the business or assets of the Company, and such successors and assignees shall
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
or assignment had taken place. In such event, the term “Company,” as used in
this Plan, shall mean the Company and any successor, parent corporation or
assignee to the business or assets which by reason hereof becomes bound by the
terms and provisions of this Plan. No right or interest of any Participant under
the Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment, pledge or in any manner, except by
will or the laws of descent and distribution.

 

7.

Plan Administrator. The Plan shall be administered by the Board or by such other
person or persons whom the Board may from time to time delegate as the Plan
Administrator. In the event that the Board so delegates administration of the
Plan, the Board may at any time revest in the Board the authority to administer
the Plan. Neither the Plan Administrator nor any employee, officer or director
of the Company to whom any duty or power relating to this Plan has been
delegated shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Retention
Bonuses, and the Company shall indemnify and hold harmless each such individual
with respect to any such authorized action, determination or interpretation. The
Company agrees to support reimbursement of any indemnification obligation
arising hereunder as an administrative expense under Section 503(b) of the U.S.
Bankruptcy Code.

 

8.

Amendment and Termination. No provision of this Plan may be amended, modified,
waived or terminated in a manner adverse to any Participant unless such
amendment, modification, waiver or termination is agreed to in writing by each
Participant affected thereby. During the pendency of the Bankruptcy Case, no
amendment to the Plan shall be made which increases the amount of benefits
payable to any Participant hereunder without the approval of the Bankruptcy
Court in the Bankruptcy Case, and no amendment to the Plan shall be made which
decreases the amount of benefits payable to any Participant hereunder without
either the consent of the affected Participant or the approval of the Bankruptcy
Court in the Bankruptcy Case.

 

9.

Taxes. All amounts payable hereunder shall be subject to applicable federal,
state and local tax withholding.



--------------------------------------------------------------------------------

10.

Unsecured General Creditors. Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. Subject to
court approval of the Plan, payments under this Plan shall be administrative
expenses under Section 507(a)(1) of the U.S. Bankruptcy Code and shall be
entitled to payment by the Company from the general assets of the Company. The
Company’s obligations under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

11.

Governing Law. This Plan shall be construed, interpreted and the rights of the
parties determined in accordance with the laws of the State of California
(without regard to the conflicts of laws principles thereof) and any applicable
U.S. federal law.

 

12.

Severability. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

 

13.

Section 409A. This Plan and any payments made hereunder are intended to be
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). However, to the extent applicable, the Plan shall
be interpreted in accordance with, and incorporate the terms and conditions
required by, Section 409A of the Code and Department of Treasury regulations and
other interpretive guidance issued thereunder.

 

14.

Effectiveness of Plan. This Plan shall become effective upon, and shall be
subject to, the entry of a final order in the Bankruptcy Case approving the
Plan.